Citation Nr: 0819144	
Decision Date: 06/10/08    Archive Date: 06/18/08

DOCKET NO.  00-22 620	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 30 percent for 
pseudofolliculitis barbae, from August 30, 2002. 

2.  Entitlement to a higher rating for pseudofolliculitis 
barbae, from August 30, 2002, on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b) (1).

3.  Entitlement to an annual clothing allowance.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

L. A. Rein, Associate Counsel


INTRODUCTION

The appellant had active military service from September 1983 
to January 1984, and from January 1988 to March 1989.

This appeal before the Board of Veterans' Appeals (Board) 
arises from an April 1998 rating decision of the RO in St. 
Petersburg, Florida that granted service connection and 
assigned an initial 10 percent rating for pseudofolliculitis 
barbae, effective July 5, 1996.  The appellant filed a Notice 
of Disagreement (NOD) with the assigned rating in April 1999, 
and the RO issued a Statement of the Case (SOC) in August 
2000.  The appellant filed a VA Form 9 (Appeal to the Board 
of Veterans' Appeals) in October 2000.  

In October 2000, the veteran's claims file was transferred to 
the RO in Atlanta, Georgia, reflecting his change of 
residence to that state.
 
In a December 2004 decision, the Board denied an initial 
rating in excess of 10 percent for pseudofolliculitis barbae, 
for the period from July 5, 1996 to January 28, 2001, but 
granted a rating of 30 percent for pseudofolliculitis barbae 
for the period from January 29, 2001 to August 29, 2002.  
Also in December 2004, the Board remanded the matter of a 
rating greater than 30 percent from August 30, 2002, for 
further development.  After completing the requested action, 
the RO denied the increased rating claim (as reflected in the 
November 2005 Supplemental SOC (SSOC)). 

This appeal also arises from a July 2005 rating action in 
which the RO denied entitlement to an annual clothing 
allowance.  The appellant filed an NOD in August 2005.  The 
RO issued an SOC in August 2005, and the appellant filed a VA 
Form 9 in August 2005.

In May 2006, the Board again remanded the matter of a rating 
in excess of 30 percent for pseudofolliculitis barbae, from 
August 30, 2002, and remanded the  claim for an annual 
clothing allowance to the RO, via the Appeals Management 
Center (AMC) in Washington, DC.  

During the pendency of this appeal, the veteran changed his 
residence and the claims file was transferred to the RO in 
St. Petersburg, Florida, which, after partially completing 
the requested actions, continued the denial of a rating in 
excess of 30 percent for pseudofolliculitis barbae, from 
August 30, 2002 (as reflected in a December 2007 SSOC), and 
returned these matters to the Board for further appellate 
consideration. 

The Board's decision on the claim for a higher schedular 
rating for pseudofolliculitis barbae, from August 30, 2002, 
and the claim for an annual clothing allowance are set forth 
below.  The matter of a higher rating for pseudofolliculitis 
barbae, from August 30, 2002, on an extra-schedular basis, is 
addressed in the remand following the order; this matter is 
being remanded to the RO via the AMC, in Washington, DC.  VA 
will notify the veteran when further action, on his part, is 
required.

As a final preliminary matter, the Board notes that in an 
April 2004 statement, the veteran appears to raise a claim 
for depression, secondary to his service-connected 
pseudofolliculitis barbae and in an April 2005 statement, the 
veteran appears to raise a claim for increased ratings for 
pseudofolliculitis barbae for the period from July 5, 1996 to 
January 28, 2001.   Lastly, in December 2007, the veteran 
submitted additional evidence to support his petition to 
reopen his claim for service connection for mental 
depression, on a direct basis.  As these matters are not 
properly before the Board, they are referred to the RO for 
appropriate action.




FINDINGS OF FACT

1. All notification and development action needed to fairly 
adjudicate each claim herein decided have been accomplished.

2.  There is competent and persuasive evidence indicating 
that the veteran's use of prescribed medications for his 
service-connected skin disability causes irreparable damage 
to his outer garments.

3.  Since August 30, 2002, the medical evidence indicates 
that the veteran's pseudofolliculitis barbae has not affected  
more than 40 percent of his exposed body or exposed areas 
affected; has not necessitated constant or near-constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12 month period, and 
has not been  productive of visible or palpable tissue loss, 
gross distortion or asymmetry, or four or five 
characteristics of disfigurement. 


CONCLUSION OF LAW

1.  Resolving all reasonable doubt in the veteran's favor, 
the criteria for the grant of an annual clothing allowance 
are met.  38 U.S.C.A. §§ 1162, 5103, 5103A, 5107  (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.810 (2007).

2.  The criteria for a schedular rating in excess of 30 
percent for service-connected pseudofolliculitis barbae, from 
August 30, 2002, are not met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 
4.7, 4.31, 4.118, Diagnostic Codes (DCs) 7800, 7806, 7813 
(2007).







REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2007)) includes enhanced duties to 
notify and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

As regards the claim for an annual clothing allowance, in a 
May 2006 remand, the Board instructed the RO to consider 
additional evidence received in February 2006, in the first 
instance, and for issuance of a SSOC reflecting such 
consideration; however, the RO failed to comply with these 
instructions specific to this matter.  While, generally, 
failure to follow the Board's prior remand instructions-here, 
- would result in another remand (see Stegall v. West, 11 
Vet. App. 268, 271 (1998)), further remand is not warranted 
where, as here, the veteran is not shown to be prejudiced by 
the omission.  In this regard, given the favorable 
disposition of the claim for an annual clothing allowance, 
the Board finds that all notification and development actions 
needed to fairly adjudicate that claim have been 
accomplished. 

As regards the claim for a higher schedular rating for 
pseudofolliculitis barbae, from August 30, 2002, notice 
requirements under the VCAA essentially require VA to notify 
a claimant of any evidence that is necessary to substantiate 
the claim, as well as the evidence that VA will attempt to 
obtain and which evidence he or she is responsible for 
providing.  See, e.g., Quartuccio v. Principi, 16 Vet.  App. 
183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in 
Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a  
substantially complete application for benefits is received, 
proper VCAA notice must inform the claimant of any  
information and evidence not of record (1) that is necessary  
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in her or his 
possession that pertains to the claim, in accordance with 38 
C.F.R. § 3.159(b)(1).

In rating cases, a claimant must be provided with information 
pertaining to assignment of disability ratings (to include 
the rating criteria for all higher ratings for a disability), 
as well as information regarding the effective date that may 
be assigned.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  

The Board also is aware of the recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008), applicable to claims 
for increased ratings. In Vazquez-Flores, the United State 
Court of Appeals for Veterans Claims (Court) held that, at a 
minimum, adequate VCAA notice requires that VA notify the 
claimant that, to substantiate such a claim: (1) the claimant 
must provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation 

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the RO, 
to include the AMC).  Id; Pelegrini, 18 Vet. App. at 112.   
See also Disabled American Veterans v. Secretary of Veterans 
Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA 
notice requirements may, nonetheless, be satisfied if any 
errors in the timing or content of such notice are not 
prejudicial to the claimant.  Id.

In this appeal, the November 2005 SSOC set forth the criteria 
for higher ratings for skin disabilities pursuant to the 
revised schedular rating criteria, effective August 30, 2002 
(which suffices for Dingess/Hartman).  The December 2004 and 
June 2006 post-rating letters provided notice to the veteran 
regarding what information and evidence was needed to 
substantiate a claim for an increased rating, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence would be obtained by VA, and 
the need for the veteran to advise VA of and to submit any 
further evidence that is relevant to the claim.  The June 
2006 letter also informed the veteran how disability ratings 
and effective dates are assigned and the type of evidence 
that impacts those determinations.  These letters also 
informed the veteran that he should provide the RO with any 
evidence or information that he may have pertaining to his 
claim.  

Following the issuance of each notice described above, and 
opportunity for the veteran to respond, the  RO readjudicated 
the claim for increase (as reflected in the November 2005 and 
December 2007 SSOC).  Hence, the veteran is not shown to be 
prejudiced by the timing of VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006); see also 
Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the 
issuance of a fully compliant VCAA notification followed by 
readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

The Board acknowledges that the VCAA letters provided to the 
veteran do not contain the level of specificity set forth in 
Vazquez-Flores.   However, the Board find that any such 
procedural defect does nor constitute prejudicial error in 
this case because of evidence of actual knowledge on the part 
of the veteran and his representative that the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life and other documentation 
in the claims file reflecting such notification that a 
reasonable person could be expected to understand what was 
needed to substantiate the claim(s).  See Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  

In this regard, the veteran has provided testimony, submitted 
January and July 2006 private medical reports, and also 
statements from his family and friends, and his 
representative, addressing the increase in severity of his 
pseudofolliculitis barbae, the effects such increase has on 
his daily life, and the specific application of the rating 
criteria to the various symptoms.  These statements indicate 
an awareness on the part of the veteran that information 
about such effects, with specific examples, is necessary to 
substantiate a claim for a higher rating.  Significantly, the 
Court in Vazquez-Flores held that actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrate an awareness of 
what was necessary to substantiate his or her claim."  
Sanders, 487 F.3d 881,  citing Dalton v. Nicholson, 21 Vet. 
App. 23, 30-31 (2007).  

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent medical 
evidence associated with the claims file consists of the 
veteran's VA medical records, private medical treatment 
records and private physician letters, the reports of VA 
examinations conducted in May 2003 and September 2005.  Also 
of record is the transcript of the February 2001 Board 
hearing before the undersigned.   In addition, various 
written statements provided by the veteran, his friends and 
family, and his representative, on his behalf, are associated 
with the claims file. 

In summary, the duties imposed by the VCAA have been 
considered and satisfied. Through various notices of the RO, 
the veteran has been notified and made aware of the evidence 
needed to substantiate his claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the veteran or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter herein decided, at this 
juncture.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 
549 (Fed. Cir. 1998).

II.  Annual Clothing Allowance

The veteran contends that he is entitled to an annual 
clothing allowance on the basis that topical medications 
prescribed to treat his service-connected skin condition 
stain and cause damage to his clothing.

The law provides for payment of an annual clothing allowance 
for each veteran who, because of a service-connected 
disability, wears or uses a prosthetic or orthopedic 
appliance (including a wheelchair) which the VA determines 
tends to wear out or tear the clothing of the veteran, or 
uses medication which a physician has prescribed for a skin 
condition which is due to a service-connected disability and 
the VA determines causes irreparable damage to the veteran's 
outer garments. 38 U.S.C.A. § 1162.

The implementing regulation, 38 C.F.R. § 3.810, provides in 
pertinent part that the annual clothing allowance may be 
granted when the following criteria are met:

(1) A medical report discloses that the veteran wears or uses 
certain prosthetic or orthopedic appliances which tend to 
wear or tear clothing (including a wheelchair) because of a 
service- connected disability and such disability is the loss 
or loss of use of a hand or foot; or

(2) The Chief Medical Director or designee certifies that 
because of a service-connected disability a prosthetic or 
orthopedic appliance is worn or used which tends to wear or 
tear the veteran's clothing, or that because of the use of a 
physician-prescribed medication for a skin condition which is 
due to the service-connected disability irreparable damage is 
done to the veteran's outer garments.

A November 2001 VA record reflects that the veteran underwent 
a clothing allowance evaluation.  The examiner found that 
several articles of the veteran's clothing presented 
indicated irreparable damage from ointment the veteran wore 
because of his service-connected skin disability, and that 
the condition requiring the use of such ointment was non-
static.  The veteran was approved for the clothing allowance 
and advised of the need to apply in the next calendar year.

The record reflects that the veteran received an annual 
clothing allowance for the years of 2001 and 2002.

In the case at hand, at the time of the issuance of a 
Statement of the Case in August 2005, it was determined that 
an annual clothing allowance was denied, inasmuch as the 
record did not show that any topical medications had been 
prescribed for the veteran's service-connected skin disorder.  
However, in April 2004 the veteran submitted a letter from A. 
Reisenauer, M.D., a dermatologist at The Emory Clinic, 
showing that treatment with topical Retin A and Benzaclin 
gels was initiated.  Furthermore, since the time of the 
issuance of that Statement of the Case, there has been 
received additional private medical records showing that the 
veteran has, in fact, been prescribed a number of topical 
medications for treatment of his service-connected skin 
disorder.

In this regard, in a January 2006 letter from U. Nadiminiti, 
M.D., a dermatologist at The Emory Clinic, he stated that the 
veteran was currently being treated with topical Retin A, 
topical Erythromycin, and topical Benzoyl Peroxide wash.  
Thereafter, in a July 2006 letter, Dr. Nadiminti again noted 
the above prescribed topical medications, and stated that 
Benzoyl peroxide may bleach the clothes. 

The Board observes that the question presented by this claim 
involves more than a pure medical inquiry.  In this regard, 
the veteran is qualified to offer a "lay opinion" on this 
matter, as it is within his level of observation to know 
whether or not his clothing have been soiled beyond repair 
due to the use of skin-treating medications for his service-
connected pseudofolliculitis barbae.  The Board finds that 
the medical evidence of record supports the veteran's 
contention  regarding use of topical medication to treat his 
skin disorder.  In this regard, the July 2006 letter from the 
veteran's private dermatologist suggests that, at the very 
least, Benzoyl peroxide causes irreparable damage to the 
veteran's outer garments.  Moreover, there does not appear to 
be any evidence of record  to contradict the veteran's 
statements, and the Board has no reason to doubt the 
veteran's credibility in this matter. 

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding service 
origin, the degree of disability, or any other point, such 
doubt will be resolved in favor of the claimant.  By 
reasonable doubt is meant one that exists because an 
approximate balance of positive and negative evidence which 
does satisfactorily prove or disprove the claim.  It is a 
substantial doubt and one within the range of probability as 
distinguished from pure speculation or remote possibility. 38 
C.F.R. § 3.102.  See also 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).

Given the totality of the record-in particular, evidence 
showing the veteran is prescribed topical medications for his 
service-connected skin disability, his statements concerning 
the damage to his clothes, the previous grants of a clothing 
allowance, an uncontradicted medical statement supporting the 
veteran's contentions-and resolving all reasonable doubt in 
the veteran's favor, the Boards finds that entitlement to an 
annual clothing allowance is warranted.

III.  Increased Schedular Rating

A.  Background

VA outpatient records from August 2002 to December 2003 
reflect that the veteran was seen for unrelated ailments and 
for refills of unspecified medications.

On May 2003 VA examination, the veteran complained of chronic 
flare-ups that occurred eight times a year, lasting for 
several weeks at a time that gets worse with shaving, and was 
frequently painful with oozing, crusting, and itching.  The 
examiner noted that the veteran presented with a history of 
pseudofolliculitis barbae on the beard and neck areas.  He 
had received treatment with Tetracycline and Erythromycin 
orally and topical medications included Retin-A, Cleocin T 
Solution and Benzamycin.  It was noted that the veteran's 
ability to perform daily functions during flare-ups was not 
restricted by the skin condition, there was no functional 
impairment from the skin condition, and the skin condition 
did not result in any time lost from work.  

Physical examination revealed signs of skin disease located 
on the face and neck over the entire shaving area with 
abnormal texture of more than six square inches.  There was 
no ulceration, exfoliation, crusting, tissue loss, 
induration, inflexibility, hypopigmentation, 
hyperpigmentation, and limitation of motion.  The skin 
condition coverage of the exposed area was 15 percent.  The 
skin condition coverage of the non-exposed area was 0.5 
percent.  The entire shaving area of the face and neck have 
multiple inflamed papules with ingrown hairs and numerous 
inflammatory cysts and papules on the forehead and left 
temple area.  There were multiple small doted popular scars 
on the bilateral check areas, measuring approximately 1-3 mm 
each.  The skin lesion are not associated with systemic 
disease.  The examiner stated there was severe disfigurement 
of the face and neck.  The veteran was currently using 
Cortisone topical cream.  The diagnosis was 
pseudofolliculitis barbae.  The examiner noted that, on the 
day of the examination there was evidence of severe 
pseudofolliculitis barbae over the entire shaving area of the 
face and neck, which the examiner commented was often 
promoted by close shaving.  The veteran also had some active 
acne cysts located on the forehead and temple which were not 
related to the service-connected pseudofolliculitis barbae.  
There was moderately severe scarring noted on the bilateral 
check areas resulting from pseudofolliculitis barbae, as 
noted above.  There was currently poor response to treatment.  

In a February 2004 letter, A. Reisneauer, M.D., Assistant 
Professor of Dermatology at the Emory Clinic, stated that the 
veteran continues to have trouble with pseudofolliculitis 
barbae on his face and beard area.  He has been treated with 
oral antibiotics in the past, and currently, she has 
initiated treatment with topical Retin A and Benzaclin gels.  
Dr. Reisneauer commented that this was likely to be a chronic 
condition for him. 

VA outpatient records dated from February 2004 to December 
2004 are negative for treatment of pseudofolliculitis barbae.  

A September 2005 VA examination report includes a notation 
that the examiner reviewed the claims file, and the examiner 
noted the veteran's history of his pseudofolliculitis barbae 
and treatment.   The veteran reported that ordinarily, the 
course of his skin condition is constant with recurrent flare 
ups of 7 to 8 times a year; however, this year he had only 
one major flare-up.  He described his flare-ups as a severe 
outbreak of his skin in the neck, bearded area and in the 
scalp where he will have inflamed and what he described as 
"ulcerated lesions".  The veteran did not report having 
been on any steroid or other systemic medications other than 
the antibiotics he had been taking orally.  He has continued 
on topical creams.  Physical examination revealed that the 
veteran had let his hair grow out on his scalp and in his 
bearded area.  There were areas of hyperpigmentation on 
bilateral cheeks, anterior and posterior neck, and bearded 
area.  On the left cheek, there were rare erythematous 
papules.  There was no evidence of purulence.  At the nape of 
the posterior neck there were a few scattered erythematous 
papules and in the lower scalp area there was a cystic 
nodular lesion.  There was evidence of "ice pick" scarring 
with hyperpigmentation and keloidal changes on the bilateral 
cheeks.  The examiner commented that it was difficult to 
assess all area of scarring due to the veteran's beard 
growth.  

The diagnosis was pseudofolliculitis barbae involving the 
neck, bearded area, and cheek that involved less than 5 
percent of the exposed areas and less than five percent of 
the entire body.  The veteran has not required systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for the pseudofolliculitis barbae.  At the present 
examination, the veteran's pseudofolliculitis barbae was mild 
in severity and under control with topical therapy; however, 
the veteran reports that he has multiple flare-ups of greater 
severity throughout the year.  The examiner noted that other 
examiners have note facial "scarring" on the cheeks and 
face secondary to the veteran's skin condition.  He commented 
that it was difficulty to appreciate the full measure of 
scarring due to the veteran's growth of facial hair.  He 
furthered that this "scarring" is not the typical scarring 
that can be traditionally measured and can be described as 
"ice pick" scarring.  These "scars" are not unstable, not 
painful on examination, and do not cause limitation of 
motion.  There was no visible or palpable tissue loss.  There 
was no gross distortion, asymmetry or disfigurement.   

In a January 2006 letter, U. Nadiminti, M.D., from the Emory 
Clinic, stated that the veteran continues to have trouble 
with pseudofolliculitis barbae on his face and beard area.  
He has been treated with oral antibiotics in the past, and 
currently is being treated with topical Retin A, topical 
Erythromycin, and topical Benzyl Peroxide wash.   A July 2006 
letter from Dr. Nadiminti essentially reiterates the same 
findings.  

January and July 2006 treatment records from the Emory Clinic 
note that the veteran's cheeks, bilaterally, had numerous 1mm 
pit like depressions with only one active inflamed papule on 
the right cheek.  On the nape of the veteran's neck, 
occipital scalp and upper back he had 1-2mm papules.  In his 
beard area, he had a few follicular papules.  The assessment 
was pseudofolliculitis barbae, back, beard area, and 
occipital scalp.  

A November 2006 VA primary care record reflects that the 
veteran presented for a general health evaluation.  On a 
review of systems,  the examiner reported that the veteran's 
skin was "INTACT WITHOUT LESION."  Impression was negative 
for pseudofolliculitis barbae treatment.  

VA outpatient records from November 2006 to November 2007 
reflects that the veteran has active non-VA medications 
prescribed for his skin that include benzyl peroxide 
soap/detergent, Erythromycin topical solution, and Tretinoin 
gel.  

In a May 2007 letter, D. B. Seff, D.O., P.A., stated that the 
veteran was diagnosed with folliculitis of the scalp and his 
treatment is Doxycycline.  He furthered that this will be a 
chronic condition.  

The veteran, his family, and friends have submitted numerous 
statements during the course of the appeal contended that the 
veteran's pseudofolliculitis barbae is a chronic condition 
and he has flare ups with bouts of chronic itching and 
dryness.  They assert that the veteran requires topical 
treatment of prescription creams and oral medications.  In 
addition, he has scarring from his service-connected 
pseudofolliculitis barbae.

B.  Analysis

Disability ratings are determined by application of the 
criteria set forth in VA's Schedule for Rating Disabilities, 
which is based on average impairment of earning capacity.  38  
U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as 
to which of two ratings applies under a particular Diagnostic 
Code (DC), the higher rating is assigned if the disability 
more closely approximates the criteria for the higher rating; 
otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. §  
4.3.

The veteran's entire history is to be considered when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet .App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Nevertheless, 
the Board acknowledges that a claimant may experience 
multiple distinct degrees of disability that might result in 
different levels of compensation from the time the increased 
rating claim was filed until a final decision is made.  Hart 
v. Mansfield, 21 Vet. App. 505, 509-510 (2007).  The analysis 
in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may 
be warranted for different time periods.

As noted above, the veteran's pseudofolliculitis barbae is 
rated 30 percent disabling, from August 30, 2002, pursuant to 
38 C.F.R. § 4.118, Diagnostic Codes (DC) 7814-7800. 

Effective August 30, 2002, substantive changes were made to 
the schedular criteria for rating skin diseases, to include 
scars, as set forth in 38 C.F.R. § 4.118, Diagnostic Codes  
7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  

Diagnostic Code 7814 was for tinea barbae and tinea barbae is 
rated as eczema under Diagnostic Code 7806.

Under the criteria of Diagnostic Code 7806, or rating 
dermatitis or eczema, a 30 percent rating requires that 20 to 
40 percent of the entire body or 20 to 40 percent of exposed 
areas be affected, or systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of 6 weeks or more, but not constantly, during the 
past 12-month period.  A 60 percent rating requires more than 
40 percent of the entire body or more than 40 percent of 
exposed areas be affected, or constant or near constant  
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during the past 12-month period.  38 
C.F.R. § 4.118, Diagnostic Code 7806 (2007).

Diagnostic Code 7800 pertains to scars of the head, face, or 
neck.  A 30 percent rating is  warranted when the veteran 
displays visible or palpable tissue loss and either gross 
distortion or asymmetry of one feature or paired set of 
features (nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips) or; with two or three 
characteristics of disfigurement, as described in Note (1) of 
this Diagnostic Code.  The eight listed characteristics of 
disfigurement are: (1) a scar 5 or more  inches (13 or more 
centimeters (cm.)) in length; (2) a scar at least one-quarter 
inch (0.6 cm.) wide at widest part; (3) a surface contour of 
a scar that is elevated or depressed on palpation; (4) a scar 
that is adherent to underlying tissue; (5) the skin is hypo- 
or hyper-pigmented in an area exceeding six square inches (39 
square (sq.) cm.); (6) the skin texture is abnormal, to 
include irregular, atrophic, shiny, scaly, in  an area 
exceeding six square inches (39 sq. cm.); (7) the underlying 
soft tissue is missing in an area exceeding six  square 
inches (39 sq. cm.); and (8) the skin is indurate and 
inflexible in an area exceeding six square inches (39 sq. 
cm.).  38 C.F.R. § 4.118, Diagnostic Code 7800, Note (1) 
(2007). 

A 50 percent rating is warranted when the veteran exhibits 
visible or palpable tissue loss and either gross distortion 
or asymmetry of two features or paired sets of  features 
(such as the nose, chin, forehead, eyes (including eyelids), 
ears (auricles), cheeks, lips); or with four or five 
characteristics of disfigurement, as enumerated in Note (1).

A maximum of 80 percent is warranted when the veteran has 
visible or palpable tissue loss and either gross distortion 
or asymmetry of three or more features or paired sets of  
features (i.e., nose, chin, forehead, eyes (including 
eyelids), ears (auricles), cheeks, lips); or with six or more 
characteristics of disfigurement, as contained in Note (1).  
38 C.F.R. § 4.118, Diagnostic Code 7800 & Note (1) (2007).

Diagnostic Code 7801 provides for a maximum 40 percent rating 
for the rating of scars, other than head, face, or neck, that 
are deep or that cause limited motion and cover an area or 
areas exceeding 144 square inches (929 sq. cm.). 

Diagnostic Code 7805 provides for the rating of scars on 
limitation of function of the affected part.

(The Board notes, at the outset, that Diagnostic Codes 7802, 
7803  and 7804 provide only for assignment of a 10 percent 
for superficial scars (less than the  veteran's current 
rating, and, hence, will not be considered).

Considering the pertinent evidence in light of the criteria 
in effect since August 30, 2002,  the Board finds that a 
rating in excess of 30 percent for the veteran's service-
connected pseudofolliculitis barbae, from August 30, 2002, is 
not warranted.

The aforementioned medical evidence does not show that more 
than 40 percent of the entire body is affected, or more than 
40 percent of exposed areas are affected, nor does evidence 
reflect the need for constant or near-constant systemic 
therapy such as corticosteroids or  other immunosuppressive 
drugs during the past 12-month  period.  As such, the 
criteria for the maximum 60 percent rating under Diagnostic 
Code 7806 are not met.

Similarly, a 50 percent rating under Diagnostic Code 7800 is 
not warranted.  As noted above, the May 2003 VA examiner 
opined that the veteran's pseudofolliculitis barbae of the 
exposed area was 15 percent and coverage of the non-exposed 
area was 0.5 percent.  The examiner reported multiple small 
doted popular scars on the bilateral check areas, measuring 
approximately 1-3 mm each.  In addition, the May 2003 VA 
examiner found no evidence of ulceration, exfoliation, 
crusting, tissue loss, induration, inflexibility, 
hypopigmentation, hyperpigmentation, or loss of function or 
limitation of motion.  

There is no medical evidence that the veteran's service-
connected skin disability covers an area(s) exceeding  929 
sq. cm. and no limitation of motion or function has been 
alleged or found on examination; hence, there is no basis for 
assignment of a higher rating pursuant to Diagnostic Code 
7801 or 7805.  

The September 2005 VA examiner provided comprehensive 
findings responsive to the applicable rating criteria.  The 
September 2005 VA examiner reported that the veteran's skin 
condition involved the neck, bearded area, and cheek and 
involved less than 5 percent of the exposed areas and less 
than five percent of the entire body.  He commented that the 
veteran's "scarring" was not the typical scarring that can 
be traditionally measured and he described it as "ice pick" 
scarring.  In addition, the September 2005 VA examiner found 
no evidence that these "scars" were unstable, painful on 
examination, or caused limitation of motion.  In addition, he 
stated there was no visible or palpable tissue loss and there 
was no gross distortion, asymmetry or disfigurement.  Hence, 
four to five characteristics of disfigurement are not evident 
as required.  

There also is no evidence of constant or near constant 
systemic therapy such as corticosteroids or other 
immunosuppressive drugs during any past 12-month period.  In 
fact, the September 2005 VA examiner specifically found that 
the veteran had not required systemic therapy such as 
corticosteroids or other immunosuppressive drugs for his 
service-connected  pseudofolliculitis barbae.  The veteran's 
skin disability has  generally been treated with topical 
creams.  

For all the foregoing reasons, the Board concludes that a 
schedular rating in excess of 30 percent for 
pseudofolliculitis barbae, from August 30, 2002, must be 
denied.  In reaching this conclusion, the Board has 
considered the applicability of the benefit-of-the-doubt  
doctrine.  However, as the preponderance of the evidence is  
against assignment of a higher schedular rating,  that 
doctrine is not applicable.  See 38  U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert v. Derwinski,  1 Vet. App. 49, 53-56 
(1990). 




ORDER

The claim for an annual clothing allowance is granted.

A schedular rating in excess of 30 percent for 
pseudofolliculitis barbae, from August 30, 2002, is denied.


REMAND

In the February 2007 appellant's brief, the veteran's 
representative argued that the veteran is entitled evaluation 
of his pseudofolliculitis barbae on an extra-schedular basis, 
pursuant to 38 C.F.R. § 3.321(b)(1) (2007).   The Board notes 
that, while the above decision is based upon application of 
pertinent provisions of VA's rating schedule, a record 
reflects that the RO has not considered whether the 
procedures are invoked for assignment of any higher rating, 
on an extra-schedular basis, for the veteran's 
pseudofolliculitis barbae.  Because such consideration has 
been requested, and to avoid any prejudice to the veteran, 
the RO should address the applicability of the provisions of 
38 C.F.R. § 3.321 (and, if denied, give him and his 
representative notice and an opportunity to respond) in the 
first instance.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993). 

Prior to adjudicating the question of a higher rating during 
the period in question, on an extra-schedular basis, the RO 
should give the veteran an opportunity to present information 
and evidence pertinent to this claim, notifying him that he 
has a full one-year period for response.  See 38 U.S.C.A § 
5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) 
(West Supp. 2007) (amending the relevant statute to clarify 
that VA may make a decision on a claim before the expiration 
of the one-year VCAA notice period).  The RO should explain 
the respective responsibilities of VA and the veteran in 
obtaining Federal and non-Federal evidence, request that the 
veteran submit all evidence in his possession, and ensure 
that its letter to him meets the requirements of all 
applicable precedent, including the decision in 
Dingess/Hartman and Vazquez-Flores (noted above), as 
appropriate.

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).

The actions identified herein are consistent with the duties 
imposed by the VCAA. However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the matter of a higher 
rating for pseudofolliculitis barbae, from August 30, 2002, 
on an extra-schedular basis. 

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should, through VCAA-compliant 
notice, furnish to the veteran and his 
representative, a letter requesting that 
the veteran provide information, and if 
necessary, authorization, to enable it to 
obtain any additional evidence pertinent 
to the matter of entitlement to a higher 
rating for pseudofolliculitis barbae, 
from August 30, 2002, on an extra-
schedular basis, remaining on appeal.

The RO should explain the requirements 
for establishing entitlement to a higher 
rating under 38 C.F.R. § 3.321(b)(1) 
(2007), invite the veteran to submit all 
pertinent evidence in his possession that 
is not already of record, and explain the 
type of evidence that is his ultimate 
responsibility to submit.  The RO should 
also ensure that its letter meets the 
notice requirements of Dingess/Hartman 
and Vazquez-Flores (cited to above).

The RO's letter should clearly explain to 
the veteran that he has a full one-year 
period to respond (although VA may decide 
the claims within the one-year period).

2.  If the veteran responds, the RO 
should assist him in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe further 
action to be taken.

3.  To help avoid future remand, the RO 
must ensure that all requested actions 
have been accomplished (to the extent 
possible) in compliance with this remand. 
If any action is not undertaken, or is 
taken in a deficient manner, appropriate 
corrective action should be undertaken.  
Stegall v. West, 11 Vet. App. 268 (1998).

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should consider the veteran's 
entitlement to a rating in excess of 30 
percent for pseudofolliculitis barbae, 
from August 30, 2002, on an extra-
schedular basis, pursuant to 38 C.F.R. § 
3.321, in light of all pertinent evidence 
and legal authority. 

5.  If the benefit sought on appeal 
remains denied, the RO must furnish to 
the veteran and his representative an 
appropriate SSOC that includes citation 
to and discussion of additional legal 
authority considered (particularly, 
38 C.F.R. § 3.321), along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims 
file is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


